Cardona P.J.
from an order of the Family Court of Otsego County (Burns, J.), entered March 27, 2008, which, in a proceeding pursuant to Family Ct Act article 8, denied petitioner’s motion for reconsideration.
In June 2006, Family Court (Coccoma, J.) entered an order of protection against petitioner on default. The court denied petitioner’s motion to vacate the default, as well as his subsequent motion to reargue and/or renew the motion to vacate. Petitioner appeals from the latter order.
The underlying order of protection expired by its terms on June 8, 2008. Therefore, the appeal must be dismissed as moot (see Matter of Mayorca-Piccolo v Piccolo, 37 AD3d 913, 913 [2007], Iv dismissed 8 NY3d 994 [2007]; Matter of Schreiber v Schreiber, 2 AD3d 1094, 1095 [2003]; Matter of Curtis N, 302 AD2d 803, 803 [2003], Iv dismissed 100 NY2d 535 [2003]).
Rose, Kane and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.